The defendant Samuel relies upon two propositions to support his exception. He says there was no evidence of consideration for, nor of authority to make, the promise sued upon. Neither claim is well founded. There was evidence that one thing the defendants were to receive and did receive was an assignment of the plaintiff's claim against Levine. It is conceded that such an assignment is a sufficient consideration for a promise. *Page 605 
Upon the issue of authority the case stands no better. There was evidence that at about the time of this transaction the defendants were engaged in the business of buying up claims against Levine. This would warrant the conclusion that each partner had authority to bind the firm by such a purchase. National State Capital Bank v. Noyes, 62 N.H. 35.
Exception overruled.
All concurred.